DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/16/2020.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skidmore et al (US 2010/0219820). Regarding claims 1-2 and 14, Skidmore et al discloses and teaches a magnetic field measurement system including first and second magnetic field sensors (Fig 1, 0024-0025, 0074-0075) and whereby the sensors are arrange to receive signals from a target source such that the first sensor(s) are closer to the target than the second (Fig 1f, 0074-0075), a memory (0053), a processor coupled to the memory and configured to receive output from the field sensors (0053) such that the processor performs demixing (subtraction processing of signal components, 0074-0075) and providing an output for the second sensors which does not include at least one signal from the source (subtraction processed). Regarding claims 12, and 13, The sensors are disposed on a wearable article configured for placement on a head of a user, and wherein the sensors are configured to be in varying proximities from the patient’s head (0086, Fig 1F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-11 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore et al (US 2010/0219820) in view of Diamond et al (US 9,395,425).

Regarding claims 3-4, 8-9, 15-16, and 19-20, Skidmore et al discloses the subtraction processing for demixing the output of the first and second sensors, and discloses linear assignment methods (claim 17-19) for determining subtraction processing order, but does not specify the processing of matrix signals for mapping the field sensors, source signal, noise processing, and subtraction processing to demix the matrix, nor the use of a non-linear model to perform said processing. Regrading claims 5-7, 10-11, 17-18, and 21, Skidmore et al fails to disclose the output of isolation signals which minimize the elements of other magnetic signal components being processed (and filtered out), leaving only a desired sensor elements contribution.
Attention is hereby directed to the teaching reference to Diamond et al which specifically discloses the subtraction processing and signal removal for noise, impulse, and other signal elements to isolate signals from particular groups of field sensors and the mapping of values with both linear and non-linear methods of processing (Squid signaling Col 13 Line 53-Col 14 Line 65, bias signaling (abs), Noise Filtering (Col 31 Line 10-Col 32 Line 17) and Spatial encoding with isolation processing (linear and non linear) (Col 33 Line 25-Col 34 Line 65). The Diamond et al reference specifically discloses isolation for a first or second group of sensors with noise signal, and target source elements factoring into the calculation of signal matrix. 

The multiplexing of the Diamond et al reference includes biasing for specific sensor elements, removal of noise components, and isolation of specific signal elements (Squid signaling Col 13 Line 53-Col 14 Line 65, bias signaling (abs), Noise Filtering (Col 31 Line 10-Col 32 Line 17) and Spatial encoding with isolation processing (linear and non linear) (Col 33 Line 25-Col 34 Line 65, Magnetic field compensation Col 12 Line 45-Col 15 Line 16). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the linear and non-linear methods and processing systems of Diamond et al for processing and isolating signals from the sensors of the Skidmore et al reference in order to provide MEG signal processing for diagnostic outcomes (Background, Diamond).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793